490 F.2d 87
R. L. LUCKETT, Plaintiff-Appellant,v.Joe SPIVY, etc., et al., Defendants, Marcus Gordon, etc.,and Thomas D. Lee, etc., Defendants-Appellees.No. 73-3147 Summary Calendar.**Rule 18, 5 Cir., see Isbell Enterprises, Inc.v.Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431F.2d 409.
United States Court of Appeals, Fifth Circuit.
Feb. 28, 1974.

John L. Walker, Hermel Johnson, Jackson, Miss., Lewis Myers, Jr., Oxford, Miss., for plaintiff-appellant.
A. F. Summer, Atty. Gen., William A. Allain, Asst. Atty. Gen., J. Marshall Lusk, Jr., P. Roger Googe, Jr., Sp. Asst. Attys.  Gen., Jackson, Miss., for defendants-appellees.
Roy Noble Lee, Forest, Miss., for Derrick, Harrell, Spivy.
Travis Buckley, Laurel, Miss., for Derrick, Western Sur.
Before BELL, SIMPSON and MORGAN, Circuit Judges.
PER CURIAM:


1
The entry of judgment in the within matter adjudicated the liabilities of fewer than all of the parties in and to the litigation.  There has been no entry of final judgment by the district court upon an express determination that there is no just reason for delay as is required by Rule 54(b), F.R.Civ.Procedure.  Hence, the judgment lacks the requisite finality to be appealable within the meaning of 28 U.S.C.A. 1291.  International Harvester Credit Corporation v. Belding, 5 Cir., 1972, 462 F.2d 624; Bailey v. Rowan Drilling Company, 5 Cir., 1971, 441 F.2d 57; Cook v. Eizenman, 5 Cir., 1963, 312 F.2d 134.


2
Dismissed.